NO. 07-07-0239-CR and 07-07-0240-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 31, 2007
______________________________

KEVIN MIKEL BRASHEARS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE COUNTY COURT AT LAW NO. 2  OF POTTER COUNTY;

         NO. 116503-2; 116851-2; HONORABLE PAMELA COOK SIRMON, JUDGE                                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant Kevin Mikel Brashears filed notices of appeal from his convictions of May
15, 2007.  On June 13, 2007, the trial court granted a motion to withdraw filed by
appellant’s appointed counsel.  No attorney was appointed to represent appellant on
appeal.  The clerk’s record and reporter’s record have not been filed.
 
          On August 24, 2007, we abated these appeals, and remanded them to the County
Court at Law No. 2 of Potter County to determine whether appellant desired to prosecute
the appeals, and whether appellant is indigent and entitled to appointed counsel.
  During
the hearing held on September 10, 2007, at which appellant appeared, the trial court
determined that appellant desired to prosecute these appeals but was not indigent and not
entitled to appointed counsel.  We reinstated appellant’s appeals on our receipt of the
supplemental record of the hearing.
          The trial court clerk and reporter filed requests for extension, stating they were
unable to file the records because appellant had not paid or made arrangements to pay for
them.  By letters of October 26, 2007, this Court directed appellant to file written
verification, by November 15, 2007, of his compliance with Texas Rules of Appellate
Procedure 34.6(b)(1), 35.3(a)(2) and 35.3(b),
 or a reasonable explanation for his non-compliance.  We advised appellant that failure to comply could result in dismissal of the
appeals for want of prosecution.
  Tex. R. App. P. 37.3(b).  Appellant has not responded
to our letters.  Nor have we received the clerk’s record, the reporter’s record, or written
verification that appellant has made payment arrangements for either record. 
 
          The record before us contains the trial court’s finding appellant is not indigent.  Tex.
R. App. P. 20.2.  We find the trial court clerk has failed to file the clerk’s record in these
appeals because appellant has failed to pay or make arrangements to pay for preparation
of the record, and find that appellant has had a reasonable opportunity to cure his failure
to do so.  Accordingly, we dismiss the appeals for want of prosecution.  Tex. R. App. P.
37.3(b), 42.3(b), (c). 
 
                                                                James T. Campbell
                                                                          Justice




Do not publish.